Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lynne Stewart on November 22, 2021.

The application has been amended as follows: 

1. (Currently Amended) A composition of a set of primers and probes, the composition comprising the following sets as an active ingredient:
i) a polynucleotide set of a forward primer of SEQ ID NO: 3, a reverse primer of SEQ ID NO: 4, a forward primer of SEQ ID NO: 5, a reverse primer of SEQ ID NO: 6, and probes comprising SEQ ID NOS: 16 to 20;
ii) a polynucleotide set of a forward primer of SEQ ID NO: 7, a reverse primer of SEQ ID NO: 8, a forward primer of SEQ ID NO: 11, a reverse primer of SEQ ID NO: 12 and probes comprising SEQ ID NOs: 21, 28 and 30;
iii) a polynucleotide set of a forward primer of SEQ ID NO: 1, a reverse primer of SEQ ID NO: 2, a forward primer of SEQ ID NO: 7, a reverse primer of SEQ ID NO: 8 and probes comprising SEQ ID NOs: 13 to 15, 22, 23 and 35; and

wherein the probes are bound to a fluorescent material.

2. -4. (Cancelled) 

5. (Previously Presented) The composition of claim [[4]]1, wherein the fluorescent material is at least one selected from the group consisting of hexachlorofluorescein (HEX), fluorescein amidite (FAM) and EverGreen dye.

6. (Previously presented) A kit for detecting an EGFR gene mutation, the kit comprising the composition of claim 1 as an active ingredient.

7. -8.(Cancelled) 

9. (Previously Presented) The kit of claim 6, wherein the composition further comprises an oligomer of SEQ ID NO: 31.

10. (Cancelled) 

11. (Previously Presented) The kit of claim 6, wherein the composition further comprises an oligomer of SEQ ID NO: 32.

12. (Cancelled).

13. (Previously Presented) The kit of claim 6, wherein the composition further comprises an oligomer of SEQ ID NO: 33.

14. (Cancelled) 



16. (Cancelled) 

17. (Previously presented) The kit of claim 6, wherein the kit comprises a cell-free DNA (cfDNA) isolated from blood (Liquid biopsy) as a template.

18. (Previously presented) The kit of claim 6, wherein the kit comprises DNA separated from a formalin fixed paraffin embedded (FFPE) tissue, or complementary DNA (cDNA) synthesized by reverse transcription from the tissue-derived RNA as a template.

19. (Previously presented) The kit of claim 6, wherein the kit comprises DNA isolated from a circulating tumor cell (CTC) separated from blood (Liquid biopsy) or a complementary DNA (cDNA) synthesized by a reverse transcription from the CTC-derived RNA as a template.

20. (Cancelled)

21. A method for detecting an EGFR gene mutation, the method comprising the steps of:
(a) isolating DNA from a sample;
(b) performing PCR on the isolated DNA as a template with the composition of claim 1; and
(c) detecting an epidermal growth factor receptor (EGFR) gene through a product amplified by the PCR.

22. A method for evaluating a therapeutic responsiveness to an EGFR inhibitor in an EGFR inhibitor-administered patient, the method comprising the steps of:

(b) performing PCR on the isolated DNA as a template with the composition of claim 1;
(c) measuring a mutation index of a product amplified by the PCR; 
(d) comparing the measured mutation index with a previously measured mutation index, thereby determining whether the measured mutation index is decreased or increased; and
(e) determining the patient has increased resistance to the EGFR inhibitor when there is an increase in the mutation index and determining the patient has maintenance of susceptibility to the EGFR inhibitor when there is a decrease in the mutation index.

23.   The method of claim 22, wherein the EGFR inhibitor is selected from the group consisting of erlotinib, gefitinib, Afatinib, osimertinib, and a tyrosine kinase inhibitor targeted for C797S.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                             November 24, 2021